DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases “a support structure” and “a flight control surface” in lines 3-4 are unclear if they are the same or different from the previously recited elements.
Regarding claim 11, the phrase “at least one hydraulic actuator…of claim 1” is unclear as to what limitations of the actuator assembly are included by reference.
Regarding claim 13, the phrase “one or more flight control surfaces” in line 2 is unclear if the flight control surface is the same or different from the independent claim.
Claims 2-10, 12, and 14-20 are rejected as being dependent of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-5, 9-11, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan, Jr et al. (US 8,567,714) in view of Anderson (US 3,585,902).
In re. claim 1, Sheahan teaches a control surface actuator assembly (100) for selectively pivoting a flight control surface (102) (fig. 1) relative to a support structure (150) (fig. 1A) comprising: a support structure (150) (fig. 1A); a flight control surface (102) (fig. 1) operatively coupled to the support structure and configured to pivot relative to the support structure about a control surface pivot axis (104) (fig. 2) (col. 3, ln. 49-53); a torque-generating hydraulic actuator (110) (conventional hydraulic actuator) (col. 3, ln. 55-59); and a variable horn radius hydraulic actuator (108) pivotally coupled (at coupling point (109)) (fig. 1) to the torque-generating hydraulic actuator (hydraulic actuator) (col. 4, ln. 35-36) and operatively coupled to the flight control surface (at linkage (106)) (col. 3, ln. 64 – col. 4, ln. 3); wherein each of the torque-generating hydraulic actuator and the VHR hydraulic actuator includes: a respective hydraulic actuator housing (112, 108) and a respective rod (112, 202) (col. 5, ln. 29-33), wherein the respective rod is configured to translate relative to the respective hydraulic actuator housing along a respective actuator axis (figs. 1 and 3); wherein the torque-generating hydraulic actuator and the VHR hydraulic actuator are configured to pivot relative to one another about an actuator coupling axis (axis 109a, or axis 109b) (figs. 3-4); wherein the torque-generating hydraulic actuator (110) is configured to apply a torque to the flight control surface to pivot the flight control surface relative to the support structure (torque generated by force (F)) (col. 3, ln. 13-20); and wherein the VHR hydraulic actuator is configured to selectively vary an actuator moment arm length, as measured between the control surface pivot axis and the actuator coupling axis, to at least partially regulate the torque applied to the flight control surface by the 
Sheahan fails to disclose the rod extends at least partially into the respective hydraulic actuator housing; and a respective hydraulic valve that regulates a flow of hydraulic fluid relative to the respective hydraulic actuator housing to control a position of the respective rod relative to the respective hydraulic actuator housing.
Anderson teaches a rod (201) extends at least partially into a respective hydraulic actuator housing (195) (fig. 2B) (col. 7, ln. 64-72); and a respective hydraulic valve (37) (fig. 1) that regulates a flow of hydraulic fluid relative to the respective hydraulic actuator housing to control a position of the respective rod relative to the respective hydraulic actuator housing (col. 5, ln. 10-22).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sheahan to incorporate the teachings of Anderson to utilize the recited hydraulic actuator arrangement, for the purpose of practicing the invention with conventional hydraulic actuators.
In re. claim 2, Sheahan as modified by Anderson (see Sheahan) teach the control surface actuator assembly of claim 1, wherein the VHR hydraulic actuator is configured to selectively vary the actuator moment arm length among a range of values defined between and including a minimum actuator moment arm length (D1) (fig. 3) and a maximum actuator moment arm length (D1+D2) (fig. 4), and wherein the maximum actuator moment arm length is at least 1.5 times the minimum actuator moment arm length (as depicted in the figure).
In re. claim 4, Sheahan as modified by Anderson (see Anderson) teach the control surface actuator assembly of claim 1, wherein the respective hydraulic valve of one or both of the torque-generating hydraulic actuator and the VHR hydraulic actuator is a four-way three-position hydraulic valve (understood by applicant disclosure to be encompassed by a dual-spool valve (37)) (fig. 1).

In re. claim 9, Sheahan as modified by Anderson (see Sheahan) teach the control surface actuator assembly of claim 1, wherein the flight control surface is one or more of an aileron, a rudder, an elevator, and a flap (col. 1, ln. 13-15).
In re. claim 10, Sheahan as modified by Anderson (see Sheahan) teach the control surface actuator assembly of claim 1, wherein the support structure includes one or more of a wing (typically attached to flap), a horizontal stabilizer (typically attached to elevator), and a vertical stabilizer (typically attached to rudder) (col. 1, ln. 13-15).
In re. claim 11, Sheahan as modified by Anderson (see Anderson) teach an aircraft hydraulic system for operating one or more flight control surfaces of an aircraft, the aircraft hydraulic system comprising: a fluid reservoir (P1, P2) containing a volume of hydraulic fluid; and configured to pressurize the hydraulic fluid (col. 4, ln. 3-6); and a plurality of hydraulic conduits configured to convey the hydraulic fluid among components of the aircraft hydraulic system (fig. 1). 
Sheahan as modified by Anderson (see Sheahan) teach a plurality of hydraulic actuators (110, 108); wherein one or more hydraulic actuators of the plurality of hydraulic actuators are configured to selectively pivot a respective flight control surface of the one or more flight control surfaces (102); wherein at least one hydraulic actuator of the plurality of hydraulic actuators is the torque- generating hydraulic actuator of the control surface actuator assembly of claim 1; and wherein at least one other hydraulic actuator of the plurality of hydraulic actuators is the VHR hydraulic actuator of the control surface actuator assembly of claim 1 (as stated in claim 1).

The examiner takes Official Notice that pumps are typically utilized to provide pressurized fluid.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sheahan as modified by Anderson to utilize a hydraulic pump to pressurize the fluid, for the purpose of practicing the invention with conventional hydraulic pressurization systems.
In re. claim 13, Sheahan as modified by Anderson (see Sheahan) teach an aircraft (150), comprising: one or more flight control surfaces (102); the control surface actuator assembly of claim 1 for pivoting at least one of the one or more flight control surfaces (figs. 3-4).
Sheahan as modified by Anderson (see Anderson) teach an aircraft hydraulic system for operating the control surface actuator assembly (fig. 1).
In re. claim 14, Sheahan as modified by Anderson (see Sheahan) teach a method of operating the one or more flight control surfaces of the aircraft of claim 13, the method comprising: controlling, with the control surface actuator assembly and with the aircraft hydraulic system, a selected flight control surface of the one or more flight control surfaces (figs. 3-4); wherein the controlling the selected flight control surface includes: adjusting, with the VHR hydraulic actuator, the actuator moment arm length corresponding to the selected flight control surface (from D1 to D1+D2); and pivoting, with the torque-generating hydraulic actuator (108), the selected flight control surface relative to the support structure (about axis 109(B)) (fig. 4).
In re. claim 15, Sheahan as modified by Anderson (see Sheahan) teach the method of claim 14, wherein the adjusting the actuator moment arm length is performed prior to the pivoting the 
In re. claim 17, Sheahan as modified by Anderson (see Sheahan) teach the method of claim 14, further comprising, prior to the adjusting the actuator moment arm length, determining, with a controller, a target actuator moment arm length (506); and wherein the adjusting the actuator moment arm length includes, subsequent to the determining the target actuator moment arm length, bringing the actuator moment arm length of the selected flight control surface to the target actuator moment arm length (via control technique (504)) (fig. 5).
In re. claim 20, Sheahan as modified by Anderson (see Sheahan) teach the method of claim 17, wherein the determining the target actuator moment arm length includes determining a value of the target actuator moment arm length (506, 508) (fig. 5).
Sheahan as modified by Anderson fail to specify the arm length will bring a load pressure of the hydraulic fluid within one or both of a first chamber and a second chamber of the respective hydraulic actuator housing to a target load pressure.
Anderson (2) teaches an arm length (of actuator (12)) (fig. 2) will bring a load pressure of the hydraulic fluid within one or both of a first chamber and a second chamber of the respective hydraulic actuator housing to a target load pressure (control signal for hydraulic pressure based on predetermined actuator position) (col. 6, ln. 3-13).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sheahan as modified by Anderson to include the teachings of Anderson (2) to have the arm length bring a load pressure of the hydraulic fluid within one or both of a first chamber and a second chamber of the respective hydraulic actuator housing to a target load pressure, for the purpose of providing increased control of the position of the actuator. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheahan as modified by Anderson as applied to claim 1 above, and further in view of Fox et al. (US 2017/0335916).

In re. claim 3, Sheahan as modified by Anderson fail to disclose the respective hydraulic actuator housing of one or both of the torque-generating hydraulic actuator and the VHR hydraulic actuator includes an inerter that is configured to resist an acceleration of the respective rod relative to the respective hydraulic actuator housing.
Fox teaches an inerter (300) that is configured to resist an acceleration of the respective rod (308) relative to the respective hydraulic actuator housing (228) (fig. 7) (by applying torque to a flywheel) (para [0068]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sheahan as modified by Anderson to incorporate the teachings of Fox to utilize the recited hydraulic actuator arrangement, for the purpose of practicing the invention with conventional hydraulic actuators.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan as modified by Anderson as applied to claim 17 above, and further in view of Kikuchi et al. (US 2019/0300159).

In re. claims 18-19, Sheahan as modified by Anderson fail to disclose the determining the target actuator moment arm length is based, at least in part, on a machine learning algorithm or on an anticipated maneuver of the aircraft.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sheahan as modified by Anderson to include the teachings of Kikuchi to determine the target actuator moment arm length based, at least in part, on a machine learning algorithm or on an anticipated maneuver of the aircraft, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of predicting and performing maneuvers in a case of similar flight conditions being encountered. 
Allowable Subject Matter
Claims 6-8, 12, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647